Case 1:19-cr-00285-GBD

 

Document 41 Filed 05/15/20 Page 1 of 2

U.S. Department of Justic

United States Attorney
Southern District of New

 

By CM/ECF

Honorable George B. Daniels

United States District Judge

Southern District of New York

500 Pearl Street

New York, New York 10007
Re: United States v. Doud,

19 Cr. 285 (GBD)

Dear Judge Daniels:

In light of the adjournment of the trial date in the above-captioned case from June 29, 2020
to September 14, 2020, the parties respectfully propose the following adjusted schedule for pretrial

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

May 15, 2020

 

filings and deadlines. The parties make this proposal jointly.

e July 14: Defense to produce any unproduced Rule 16 materials in its possession as

of that date

e July 14: Government to provide defense with list of co-conspirators

      

 

e July 21: Government to provide Rule 404(b) notice

e July 28: Government to provide expert disclosure(s)

 

e August | 1: Parties to submit proposed requests to charge and voir dire

e August 18: Government to provide its witness list

e August 18: Government to provide its exhibit list

« August 18: Government to provide Jencks Act material
e August 20: Parties to file motions in limine

e August 25: Defense to provide expert disclosure(s)

 
Case 1:19-cr-00285-GBD Document 41 Filed 05/15/20 Page 2 of 2

The Honorable George B. Daniels
May 15, 2020

e August 27: Parties to file oppositions to motions in limine

e September |: Defense to provide witness list

e September |: Defense to provide Rule 26.2 disclosures

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

By: /s/
Nicolas Roos/Max Nicholas/
Alexandra Rothman
Assistant United States Attorneys
Tel: (212) 637-242 1/1565/2580

 
